Citation Nr: 0104883	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include hypertension.

2.  Entitlement to service connection for a stomach disorder.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for sandfly fever.

5.  Entitlement to service connection for a gallbladder 
disorder.

6.  Entitlement to service connection for depression.

7.  Entitlement to service connection for hay fever.

8.  Entitlement to service connection for a respiratory 
disorder, or lung disorder, to include bronchitis.

9.  Entitlement to assignment of a higher (compensable) 
rating for hearing loss.
REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from March 1955 to 
April 1969, followed by periods of service in the Army 
National Guard of the United States and the Air National 
Guard of the United States.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from August 1998 and July 1999 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, which denied the benefits 
sought on appeal.


REMAND

The veteran is claiming entitlement to service connection for 
the following disabilities:  heart disease, to include 
hypertension; a stomach disorder; headaches; sandfly fever; a 
gallbladder disorder; depression; hay fever; and for a 
respiratory disorder, or lung disorder, to include 
bronchitis.  He is also appealing the assignment of a zero 
percent rating for hearing loss.  Upon a preliminary review 
of the veteran's claims file, the Board finds that additional 
development is needed in this case before proceeding with 
appellate review.  

Information in the veteran's claims file indicates that he 
had active military service in the United States Air Force 
from March 1955 to April 1969.  The RO contacted the National 
Personnel Records Center (NPRC) and requested the veteran's 
service medical records from that period of service.  In 
November 1997, the RO received a response from the National 
Personnel Records Center indicating that the requested 
records were available and forwarded.  Nevertheless, such 
records are not in the veteran's claims file.  The RO again 
contacted the NPRC, and in May 1998 received a response that 
there were no additional service medical records on file.  It 
was suggested that the RO contact the National Guard of 
Nebraska, which the RO did in June 1998; however, the RO only 
received the veteran's service medical records from his 
National Guard service.  That is, the record continues to be 
devoid of his service medical records pertaining to 
approximately 14 years of active service (March 1955 to April 
1969).  Given the importance of the veteran's service medical 
records, it is the judgment of the Board that there should be 
an additional VA attempt to obtain the records, and the 
veteran should be given an opportunity to submit other 
evidence.  See Hayre v. West, 188 F. 3d 1327 (Fed. Cir. 
1999). 

In regard to the veteran's service in the reserves following 
active duty, it appears that all the service medical records 
from the periods of reserve service are in the claims file.  
However, the veteran's exact dates of reserve service, 
including any periods of active duty for training, and 
periods of inactive duty for training, are not clear from a 
review of the present record.  

The Board also notes that in an August 2000 hearing at the 
RO, the veteran made a specific reference to some private 
medical records relevant to his claim for service connection 
for headaches.  Those records have not yet been associated 
with the claims file.

The Board further notes that while the veteran's appeal was 
pending, there was a significant change in the law pertaining 
to veteran's benefits.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law, 
which modified the circumstances under which VA's duty to 
assist claimants applies, and how that duty is to be 
discharged.  Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
VCAA affects claims pending on or filed after the date of 
enactment (as well as certain claims, which were finally 
denied during the period from July 14, 1999 to November 9, 
2000).  This law eliminates the concept of a well-grounded 
claim, and provides that VA will assist a claimant in 
obtaining evidence required to substantiate a claim.  
Specifically, the VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of this notification, VA is required to inform the 
claimant as to what evidence the claimant is to provide and 
what evidence, if any, VA will attempt to obtain on the 
claimant's behalf.  This legislation is applicable to this 
veteran's claim.  See Karnas v. Derwiniski, 1 Vet. App. 308, 
312-313 (1991).

The RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000.  The Board finds that 
it would be potentially prejudicial to the veteran if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747) 
(1992)).  Moreover, the Board finds that the new law supports 
the need for additional development in this appeal.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

1.  The RO should make further attempts 
to locate the veteran's service medical 
records from his period of active duty 
service, from March 1955 to April 1969.  
As set forth in the Veterans Claims 
Assistance Act of 2000, the RO should 
continue efforts to locate such records 
until it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  The veteran should be notified 
of the RO's attempts to locate his 
service medical records from his active 
duty service, as well as any further 
action to be taken.

2.  The RO should obtain a comprehensive 
list of the veteran's dates of service in 
a reserve component, including any 
periods of active duty for training, and 
inactive duty for training.  

3.  The RO should contact the veteran and 
request that he identify the names and 
addresses of any other medical providers 
that have treated him for the claimed 
disorders, both VA and private physicians 
(including Dr. Swanson, who the veteran 
referenced in his August 2000 hearing), 
and whose records have not yet been 
associated with the claims file.  If the 
veteran identifies any outstanding, 
potentially relevant, treatment records, 
the RO should obtain and associate those 
records with the claims file, after 
obtaining any necessary authorization 
from the veteran.  All requests for 
records, including negative responses, 
should be clearly documented in the 
veteran's claims file.    

4.  The RO is requested to review the 
entire file and undertake any 
additional development necessary to 
comply with the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  If the 
RO determines that additional VA 
examinations are necessary, the veteran 
should be afforded such examinations.

5.  When the development requested has 
been completed, the case should again be 
reviewed by the RO on the basis of the 
additional evidence.  If the benefits 
sought are not granted, the veteran and 
his representative should be furnished a 
Supplemental Statement of the Case, and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and to comply with a change in the law.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran is free to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


